Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
Amendments to the Claims

	1-15. (Cancelled)

	16.	(Currently Amended)  A method for forming a cover sheet for an electronic device, comprising:
	positioning a first glass sheet having a first Young's modulus with respect to a second glass sheet having a second Young's modulus less than the first Young's modulus;
	applying heat to the first glass sheet and to the second glass sheet;
	using a mold to apply pressure to a surface of the first glass sheet and to a surface of the second glass sheet to:
		form a unitary sheet by bonding the first glass sheet to the second glass sheet, the bonding including chemically bonding the first glass sheet to the second glass sheet; and
		conform the unitary sheet to a contoured shape to form a contoured cover sheet, the first glass sheet defining an exterior surface and the second glass sheet defining an interior surface of the contoured cover sheet; 
	cooling the contoured cover sheet, the operation of cooling the contoured cover sheet comprising:
		cooling a first surface region of the contoured cover sheet by cooling a first zone of the mold at a first rate, thereby producing a first density within the first surface region of the contoured cover sheet; and 
		cooling a second surface region of the contoured cover sheet by cooling a second zone of the mold at a second rate, less than the first rate, thereby producing a second density, greater than the first density, within the second surface region of the contoured cover sheet, the second surface region positioned along a same surface as the first surface region and the same surface is the exterior surface or the interior surface of the contoured cover sheet; and
	chemically strengthening the contoured cover sheet to form a first compressive stress layer along the exterior surface and a second compressive stress layer along the interior surface.

	17.	(Previously Presented)  The method of claim 16, wherein the contoured shape defines curved portions along a periphery of the contoured cover sheet.

	18.	(Previously Presented)  The method of claim 16, wherein the first glass sheet is thinner than the second glass sheet.

	19.	(Previously Presented)  The method of claim 16, wherein:
	the first glass sheet has a first coefficient of thermal expansion;
	the second glass sheet has a second coefficient of thermal expansion that is greater than the first coefficient of thermal expansion; and
	 a portion of the second glass sheet in the contoured cover sheet is placed into tension.

	20.	(Previously Presented)  The method of claim 16, wherein:
	the first glass sheet has a first ion exchange rate property;
	the second glass sheet has a second ion exchange rate property that is different than the first ion exchange rate property; and
	the first compressive stress layer differs from the second compressive stress layer.

	21.	(Previously Presented)  The method of claim 16, wherein each of the first surface region and the second surface region is positioned along the exterior surface of the contoured cover sheet.

	22.	(Previously Presented)  The method of claim 16, wherein the contoured cover sheet is a glass sheet.

	23.	(Currently Amended)  A method for forming a cover sheet for an electronic device comprising:
	positioning a layer of a first glass material in a mold, the first glass material having a first Young's modulus;
	positioning a layer of a second glass material adjacent to the layer of the first glass material; the second glass material having a second Young's modulus less than the first Young's modulus;
	heating the layer of the first glass material and the layer of the second glass material;	applying, with the mold, pressure to the layer of the first glass material and the layer of the second glass material to chemically bond the layer of the first glass material to the layer of the second glass material and form a unitary cover sheet having a contoured shape, the applying the pressure occurring while:
		 the layer of the first glass material is at a first temperature greater than a glass transition temperature and less than a melting point of the first glass material; and
		 the layer of the second glass material is at a second temperature greater than a glass transition temperature and less than a melting point of the second glass material; 
	cooling the unitary cover sheet to a third temperature below the glass transition temperature of each of the first glass material and the second glass material, the operation of cooling the unitary cover sheet comprising:
		cooling a first region of an interior surface of the unitary cover sheet by cooling a first zone of the mold at a first rate, thereby producing a first density within the first region of the [[an]] interior surface, the interior surface defined by the layer of the second glass material; and 
		cooling a second region of the interior surface of the unitary cover sheet by cooling a second zone of the mold at a second rate, less than the first rate, thereby producing a second density, greater than the first density, within the second region of the interior surface; and
	chemically strengthening the unitary cover sheet to form:
		a first compressive stress layer along an exterior surface of the unitary cover sheet defined by the layer of the first glass material; and
		a second compressive stress layer along the interior surface of the unitary cover sheet. 

	24.	(Previously Presented)  The method of claim 23, wherein:
	the unitary cover sheet has a thickness less than 3 mm.

	25.	(Cancelled) 

	26.	(Previously Presented)  The method of claim 23, wherein the operation of chemically strengthening the unitary cover sheet comprises exchanging ions in the first glass material and the second glass material with potassium ions. 

	27.	(Previously Presented)  The method of claim 23, wherein the contoured shape of the cover sheet includes a curved portion along a periphery of the cover sheet.

	28.	(Previously Presented)  The method of claim 27, wherein the curved portion defines a curved exterior surface and a curved interior surface of the cover sheet.

	29-35.	(Cancelled)
	
	36.	(Previously Presented)  The method of claim 16, wherein each of the first surface region and the second surface region is positioned along the interior surface of the contoured cover sheet.

	37.	(Currently Amended)  The method of claim 21, wherein:
	a third surface region along the interior surface of the contoured cover sheet and opposite the first surface region has a density that is substantially the same as a density of a fourth surface region along the interior surface and opposite the second surface region.

	38-42. (Cancelled)

	43.	(Currently Amended)  A method for forming a cover sheet for an electronic device, comprising:
	positioning a first glass sheet having a first Young's modulus with respect to a second glass sheet having a second Young's modulus less than the first Young's modulus;
	applying heat to the first glass sheet and to the second glass sheet;
	using a mold to apply pressure to a surface of the first glass sheet and to a surface of the second glass sheet to:
		form a unitary sheet by bonding the first glass sheet to the second glass sheet, the bonding including chemically bonding the first glass sheet to the second glass sheet; and
		conform the unitary sheet to a contoured shape to form a contoured cover sheet, the first glass sheet defining an outer surface and the second glass sheet defining an inner surface of the contoured cover sheet; 
	cooling the contoured cover sheet, the operation of cooling the contoured cover sheet comprising:
		cooling a first region of the outer surface of the contoured cover sheet by cooling a first zone of the mold at a first rate, thereby producing a first density within the first region of the outer surface; and 
		cooling a second region of the outer surface of the contoured cover sheet by cooling a second zone of the mold at a second rate, less than the first rate, thereby producing a second density, greater than the first density, at the second region of the outer surface; and
	chemically strengthening the contoured cover sheet to form a first compressive stress layer along the outer surface and a second compressive stress layer along the inner surface.

	44.	(Previously Presented)  The method of claim 43, wherein the first region of the outer surface has a first hardness that is less than a second hardness of the second region.

	45.	(Previously Presented)  The method of claim 43, wherein a first portion of the first compressive stress layer extending from the first region of the outer surface has a depth that is greater than a depth of a second portion of the second compressive stress layer extending from the second region.

	46.	(Previously Presented)  The method of claim 43, wherein the first glass sheet defines:
	a front surface and a side surface of an enclosure of the electronic device; and
	a curved surface extending between the front surface and the side surface.

	47.	(Previously Presented)  The method of claim 43, wherein the contoured cover sheet defines:
	a flat central portion; and
	a peripheral region that is obliquely angled with respect to the flat central portion.

	48.	(Previously Presented)  The method of claim 43, wherein the first glass sheet is formed from an aluminosilicate glass.

Allowable Subject Matter
The claims as written above are allowable over the cited prior art.  The independent claims require different compressive stresses along the interior surface and exterior surface of a contoured sheet formed as indicated in the independent claims in addition to the remaining limitations of the independent claims.  The dependent claims are at least allowable from depending from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741